Exhibit 10.20 EXECUTION COPY LEASE between BURLINGTON CENTRE OWNER LLC, as Landlord and EVERBRIDGE, Inc., as Tenant 25 Corporate Drive Burlington, Massachusetts As of December 16, 2016 EAST\126610515.10 TABLE OF CONTENTS ARTICLE 1 GRANT 1 ARTICLE 2 TERM 2 ARTICLE 3 COMPLETION AND OCCUPANCY OF THE PREMISES 3 ARTICLE 4 RENT AND SECURITY 4 ARTICLE 5 ADDITIONAL RENT FOR ESCALATIONS IN REAL ESTATE TAXES AND OPERATING EXPENSES 7 ARTICLE 6 SERVICES AND UTILITIES 15 ARTICLE 7 CONDUCT OF BUSINESS BY TENANT 18 ARTICLE 8 ALTERATIONS, IMPROVEMENTS AND SIGNAGE 20 ARTICLE 9 INSURANCE 24 ARTICLE 10 CASUALTY 27 ARTICLE 11 CONDEMNATION 28 ARTICLE 12 ASSIGNMENT AND SUBLETTING 30 ARTICLE 13 DEFAULTS AND REMEDIES 32 ARTICLE 14 SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE HOLDERS 36 ARTICLE 15 NOTICES 37 ARTICLE 16 MISCELLANEOUS 38 ARTICLE 17 EXTENSION RIGHT 44 ARTICLE 18 ROOFTOP RIGHTS 46 ARTICLE 19 RIGHT OF FIRST OFFER 48 ARTICLE 20 EXPANSION RIGHTS 50 List of Exhibits Exhibit 1.1-1 Plan of Premises Exhibit 1.1-2 Legal Description Exhibit 1.1-3 Commencement Date Certificate Exhibit 1.3 Building Parking Exhibit 3.1.1 Work Letter Exhibit 4.6 Form of Letter of Credit Exhibit 6.1 Cleaning Specifications Exhibit 7.4 Rules and Regulations Exhibit 8.9 Exterior Signage Location Area Exhibit 14.1 Form of SNDA Exhibit 14.6 Title Encumbrances Exhibit16.24 Form of Notice of Lease Exhibit 19.7 Parties with Leases Containing Superior Rights to Tenant’s ROFO Right Exhibit 20.1(a) Expansion Premises LEASE
